EXHIBIT B
LLC
A03.1 - Same property NOI
3/31/2014                                                              Note: This schedule is created by the client's system and provided to EY. EY recreated the table to the right to reconcile with the MDA presentation. EY
PBC                                                                    performed testing over the JDE system at year end 2013. EY relied on system generated report for purposes of MDA tie out for quarter as this is a non
                                                                       GAAP measure.


                                                                                                                                                             Q1 2014              Q1 2014 ('000)                             Q1 2013          Q1 2013 ('000)


             Net (loss) income attributable to Brixmor LLC                                                                                                   22,846,861.84                 22,847 A03 IS                     -10,061,399.93               -10,061 A03 IS
             Adjustments:
                          Management fee adjustment                                                                                                              3,072,404                  3,072     A                          2,922,864                  2,923       A
                          Lease settlement income (per same prop NOI)                                                                                              222,510                    223     B                            278,185                    278       B
                          Lease settlement income (per TB)                                                                                                         -14,917                    -15     A04.2                       -186,685                   -187       A04.2a
                          Straight line rent                                                                                                                    -1,426,757                 -1,427                                 -717,061                   -717
                          Amortization of above below market leases                                                                                             -3,169,874                 -3,170                               -3,654,139                 -3,654
                          Other income (expenses)                                                                                                               20,631,253                 20,631     A03 IS                    20,313,183                 20,313       A03 IS
                          Depn and amortization                                                                                                                 24,954,493                 24,954                               27,353,132                 27,353
                          General and administrative                                                                                                               192,040                    192                                  527,991                    528
                          Impairment of RE assets (including both continuing and discontinued ops)                                                                       0                      0                                        0                      0
                          Equity in (loss) income in unconsolidated JVs                                                                                        -20,369,919                -20,370                                4,779,822                  4,780
                          Income (loss) from discontinued operations                                                                                               -75,267                    -75                                2,705,201                  2,705
                          Net income (loss) attributable to noncontrolling interests                                                                               321,999                    322                                  329,078                    329
                          Misc (NOI excluding same store and non same store)                                                                                        -5,646                     -6     m                             -1,355                     -1       m
                          Non-same property NOI                                                                                                                     23,316                     23                                   22,537                     23

                          Same property NOI including Redevelopment                                                                                             47,202,497                 47,203                               44,611,353                 44,612
                                                                                                                                                                F




                                                                                                                                                         |- see formula -|       |- A03 MDA 29/ -| |--- Variance ---|                         |- see formula -|         |- A03 MDA 29/ -| |--- Variance ---|
                          Net (loss) income attributable to Brixmor LLC                                                                                                22,847             22,847                        -                                  (10,061)               (10,061)                 -
                          Adjustments:                                                                                                                                                                                  -                                                                                  -
                            Revenue adjustments                                                                                                                        (1,317)             (1,322)                      5m                                  (1,357)                (1,359)                 2m
                            Depreciation and amortization                                                                                                              24,954              24,954                       0                                   27,353                  27,353                 -
                            Impairment of RE assets                                                                                                                          -                -                         -                                           -                    -                 -
                            General and administrative                                                                                                                    192                 192                       -                                         528                 528                  -
                            Other expenses                                                                                                                             20,631              20,631                       -                                   20,313                  20,313                 -
                            Equity in income (loss) of unconsolidated real estate joint ventures                                                                    (20,370)              (20,370)                      -                                    4,780                   4,780                 -
                            Income (loss) on discontinued operations                                                                                                      (75)                (75)                      -                                    2,705                   2,705                 -
                            Non‐same property NOI                                                                                                                          23                  23                       -                                          23                  23                  -
                            Net (income) loss attributable to noncontrolling interests                                                                                    322                  322                      -                                         329                 329                  -
                          Same Property NOI including redevelopment                                                                                                    47,208                47,202                     6m                                  44,613                  44,611                 2m




                      A                                                                                                  |-- A04.2 --|   |- A04.2a -|
                                                                                                   Regional alloc in to prop 558,151           474,997
                                                                                                         Management fees   2,514,253         2,447,867
                                                                                                                           3,072,404         2,922,864
                                                                                                              Rounded          3,072             2,923
                                                                                                                       A
                     B This is the lease settlement income exclusively for same properties which is appropriately added back to the total NOI.
